               Case 5:14-cr-00531-LHK Document 178 Filed 03/08/19 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (DCBN 997421)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          marissa.harris@usdoj.gov
 8
 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13   UNITED STATES OF AMERICA,                        )   No. CR 14-00531 LHK
          Plaintiff,                                  )
14                                                    )   GOVERNMENT’S OPPOSITION TO
15       v.                                           )   DEFENDANT’S REQUEST FOR EARLY
                                                      )   TERMINATION OF SUPERVISED RELEASE
16                                                    )
     MARK FEATHERS,                                   )
17                                                    )
              Defendant.                              )
18                                                    )
19

20            On December 20, 2017, the defendant, Mark Feathers, pled guilty to mail fraud in violation of 18
21 U.S.C. § 1341 pursuant to a binding plea agreement, which included the following jointly recommended

22 sentence:

23               1. Not less than 21 nor more than 33 months imprisonment;
24               2. Three years of supervised release;
25               3. Restitution in an amount to be determined by the court;
26               4. $100 Special Assessment Fee.
27 See ECF No. 162 at ¶ 8.

28 ///
     GOVERNMENT’S OPPOSITION
     CR-14-0531 LHK                                   1
               Case 5:14-cr-00531-LHK Document 178 Filed 03/08/19 Page 2 of 4




 1           On March 7, 2018, the Court accepted the binding plea and sentenced the defendant to 33

 2 months in prison, three years supervised release, $100 special assessment fee, and restitution in

 3 accordance with the parties’ recommended sentence. See ECF No. 170. The defendant did not notice or

 4 file any timely appeal of his sentence. On February 22, 2019, the defendant filed the instant pro se

 5 motion seeking early termination of his three-year supervised release term, pursuant to 18 U.S.C. §

 6 3583(e). He also claimed relief on the basis of the First Step Act, which was signed into law on

 7 December 21, 2018.

 8           As an initial matter, the defendant’s plea agreement bars his motion outright. In Paragraph 4 of

 9 his plea agreement, the defendant waived his right to appeal any aspect of his sentence, which includes

10 the supervised release term imposed. See United States v. Joyce, 357 F.3d 921, 923-25 (9th Cir. 2004)

11 (plea agreement’s waiver of “any aspect of the sentence” included waiver of right to appeal special

12 conditions of supervised release). In Paragraph 5 of his plea agreement, he agreed not to file any

13 collateral attack of his sentence. In Paragraph 8, he agreed that three years of supervised release was

14 part of a “reasonable and appropriate disposition” of his case. The plea agreement and recommendation

15 were filed pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) and became binding on the Court

16 once the Court accepted the agreement. Thus, in the absence of some defect regarding the plea

17 proceedings (none is apparent) or his knowing and intelligent waiver of rights (none is alleged), the

18 Court should uphold the sentence that the defendant himself negotiated. See Joyce, 357 F.3d at 922-23.
19           Furthermore, the defendant’s request for relief under 18 U.S.C. § 3583(e) is premature. The

20 statute provides that the court may, after considering various factors set forth in 18 U.S.C. § 3553(a),

21 “terminate a term of supervised release and discharge the defendant released at any time after the

22 expiration of one year of supervised release, . . . if it is satisfied that such action is warranted by the

23 conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). See also United

24 States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). Mr. Feathers is still incarcerated on his 33-month

25 prison sentence and has not yet completed any period of supervised release. He is therefore statutorily

26 ineligible for early termination of supervised release at this time.

27           While the government supports the defendant’s efforts to obtain employment upon release from

28 prison, it is unaware of any reason why such opportunities could not be pursued during the three-year
     GOVERNMENT’S OPPOSITION
     CR-14-0531 LHK                                    2
              Case 5:14-cr-00531-LHK Document 178 Filed 03/08/19 Page 3 of 4




 1 supervised release term previously imposed. The fact that the defendant wants the opportunity to travel

 2 internationally also does not justify early termination of supervised release, as he is perfectly able to

 3 request permission for such travel from his probation officer or the Court at any time during his

 4 supervised release term. See ECF No. 170 at 4 (Standard Conditions of Supervision ¶ 3). The

 5 government is also unaware of any extraordinary hardship associated with loan applications for persons

 6 on supervised release—or at least hardship more significant than that typically associated with any

 7 convicted felon, which he will suffer regardless of the length of his supervised release term. Thus, the

 8 defendant has failed to justify or substantiate his request in light of the substantial benefits to the
 9 defendant and the community from his continued correctional treatment and supervision over the

10 original three-year term contemplated in his plea agreement and imposed by the Court. See United

11 States v. Weber, 451 F.3d 552, 559 n.9 (9th Cir. 2006) (noting that a defendant requesting early

12 termination of supervised release bears the burden of demonstrating that early termination is justified).

13          The defendant also asserts an entitlement to a reduced supervised release term on account of the

14 First Step Act, which was signed into law several months after he was sentenced. It is unclear how the

15 Act would support any reduction of the defendant’s supervised release term at this time. To the extent

16 that he requests the application of good time credits to lower his anticipated period of supervised release

17 pursuant to the amendments outlined in Section 102(b)(1) of the Act, his request is premature because

18 the amendments do not take effect until the Bureau of Prisons (BOP) develops a risk and needs
19 assessment system to implement the Act’s recommendations. See First Step Act of 2018, Pub. L. No.

20 115-391, § 102(b)(2), 132 Stat. 5194, 5213 (2018). The current deadline for that system is July 19,

21 2019. See 18 U.S.C. § 3632(a).

22          Moreover, BOP has exclusive jurisdiction to determine sentence credits for inmates in the first

23 instance. “After a district court sentences a federal offender, the Attorney General, through the BOP,

24 has the responsibility for administering the sentence.” United States v. Wilson, 503 U.S. 329, 335

25 (1992). The district court cannot award sentencing credits. See e.g., United States v. Checchini, 967

26 F.2d 348, 349–50 (9th Cir. 1992). Instead, an inmate must exhaust his administrative remedies, and

27 only then, if dissatisfied, may he seek the district court’s review. See id. at 350. The defendant provides

28 no evidence in his motion that he has exhausted his administrative remedies regarding the calculation or
     GOVERNMENT’S OPPOSITION
     CR-14-0531 LHK                                    3
             Case 5:14-cr-00531-LHK Document 178 Filed 03/08/19 Page 4 of 4




 1 application of good time credits by BOP. He is therefore ineligible to seek this Court’s review of any

 2 alleged denial or withholding of credit.

 3                                              CONCLUSION

 4          For the foregoing reasons, the government respectfully recommends that this Court deny the

 5 defendant’s request for early termination of supervised release.

 6

 7 DATED: March 8, 2019                                 Respectfully Submitted,

 8                                                      DAVID L. ANDERSON
 9                                                      United States Attorney

10                                                             /s/
                                                        MARISSA HARRIS
11                                                      Assistant United States Attorney
12                                                      MORGAN EDWARDS
13                                                      Law Clerk

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     GOVERNMENT’S OPPOSITION
     CR-14-0531 LHK                                 4
